DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the nonprovisional application filed on 8/19/2019.
Claim 1-16 are currently pending and have been examined. 
This action is made Non-FINAL.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 144, the chute as seen on pg. 18 of specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 143, 146, and 147 as seen in fig. 4, 6, 8, and 9 and 252 as seen in fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 1-16, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11, recites the limitation "the transmitted light pulses" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends to say –the discrete light pulse emissions— or –the light pulse emissions--.
Claim 12, recites the limitation "the emitted light" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner recommends to say –the discrete light pulse emissions— or –the light pulse emissions--.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Grundl (US 5921708 A) in view of Kouno (US 20100152944 A1).
Regarding claim 1, Grundl teaches,
An apparatus for controlling the movement of a material transfer vehicle with respect to the front end of a paving machine that is operated by a driver/operator and is being supplied with asphalt paving material by the material transfer vehicle (If a charger is additionally used, a constant distance is maintained between the road-surface finisher and the charger by means of remote control so as to guarantee that the road-surface finisher has permanently supplied thereto road-surface material in an appropriate manner and so as to avoid disturbances in the process of applying said road-surface material. [Col. 2 Ln. 66- Col. 3 Ln. 5), said apparatus comprising:
(a) a controller that is mounted on the material transfer vehicle (Each road-surface finisher D1, D2 comprises a driver's cabin 1 including an operation control device 2, which has integrated therein e.g. an automatic steering system L [Col. 4 Ln. 4-6]), said controller being operatively connected to:
(i) a propulsion control mechanism for controlling the speed of the material transfer vehicle (At least in the case of the operation control device 2 of the rear road-surface finisher D2, a speed correcting device 3 is provided, which is operationally connected to a distance sensor F2 monitoring the distance Y and generating in response to variations of this distance positive or negative correction signals for the speed correcting device 3 among other components [Col. 4 Ln. 7-15]); and
(ii) a braking control mechanism for controlling the braking of the material transfer vehicle (At least in the case of the operation control device 2 of the rear road-surface finisher D2, a speed correcting device 3 is provided, which is operationally connected to a distance sensor F2 monitoring the distance Y and generating in response to variations of this distance positive or negative correction signals for the speed correcting device 3 among other components [Col. 4 Ln. 7-15] Grundl does not teach that the negative speed control involves braking; however, Examiner takes official notice that it is well known to one of ordinary skill in the art to use a brake system in order quickly reduce vehicle speed. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the speed reduction of Grundl with mechanical brakes in order to efficiently reduce vehicle speed);
(b) a sensor that is mounted on the material transfer vehicle (The distance sensor F2, which monitors the distance between the front end of the rear road-surface finisher D2 [Col. 5 Ln. 19-21]), said sensor being:
(i) operatively connected to the controller (The distance sensor F2… is connected via a signal line 21 e.g. to a travelling-speed control unit R' in the operation control device 2 of the front road-surface finisher D1 used as a command unit in the present case [Col. 5 Ln. 19-26]);
(ii) located and adapted to execute a plurality of non-contact sensor scan passes across the front end of the paving machine to determine the distance from the sensor to the paving machine (According to FIG. 6, the distance sensors F1, F2, F3 are angle encoders [Col. 5 Ln. 3-4]… Alternatively, also linear stroke decoders or ultrasonic, radar or laser sensors could be used as distance sensors [Col. 5 Ln. 14-16]… The distance sensor F2, which monitors the distance between the front end of the rear road-surface finisher D2 and the rear of the a road-surface applying screed E of the front road-surface finisher D1 [Col. 5 Ln. 19-21] Examiner interprets ultrasonic, laser, and radar sensors as capable of a “non-contact scan”)…
(iii) adapted to communicate to the controller distance information from the sensor to the front end of the paving machine (The distance sensor F2, which monitors the distance between the front end of the rear road-surface finisher D2 and the rear of the a road-surface applying screed E of the front road-surface finisher D1, is connected via a signal line 21 e.g. to a travelling-speed control unit R' in the operation control device 2 of the front road-surface finisher D1 used as a command unit in the present case [Col. 5 Ln. 19-26]);
wherein the apparatus includes no components that are mounted on the paving machine (Grundl does not disclose that such a component is necessary or essential for the distance sensor of the material transfer vehicle to perform distance measurements).
Grundl does not teach on a sensor… adapted to execute a plurality of non-contact sensor scan passes… to determine the distance… with each sensor scan pass employing a plurality of discrete light pulse emissions. However, Kouno teaches on a robot system including a distance direction sensor, comprising,
A sensor… adapted to execute a plurality of non-contact sensor scan passes… to determine the distance… with each sensor scan pass employing a plurality of discrete light pulse emissions (the laser distance sensor 7 is configured to emit laser light for detection (light for detection) at every particular angle (e.g., at every 0.5 degrees) in a particular angular search range. The laser distance sensor 7 is configured to measure the time until the light returns after being reflected by an object so as to detect a distance to each of target points on the object and an angle of measurement. [0029])…
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Grundl by implementing the laser light scan taught by Kouno. One of ordinary skill in the art would have been motivated to make this modification in order to utilize a wide spread of laser scans to sense both distance and direction over a large area (see [0061] of Kouno).
Regarding claim 2, Grundl and Kouno teach on the apparatus as claimed and detailed above with respect to claim 1.
Grundl does not teach the sensor is adapted to emit a plurality of discrete light pulse emissions in each scan pass, wherein each such light pulse emission is directed towards the front end of the paving machine at a different angle within a predetermined 30 14705_00/1623/DJH-4842-1762-5243 1vertical angular range and/or a predetermined horizontal angular range from that of each other light pulse emission in the scan pass. However, Kouno teaches on a robot system including a distance direction sensor, comprising,
wherein the sensor is adapted to emit a plurality of discrete light pulse emissions in each scan pass, wherein each such light pulse emission is directed towards the front end of the paving machine at a different angle within a predetermined 30 14705_00/1623/DJH-4842-1762-5243 1vertical angular range and/or a predetermined horizontal angular range from that of each other light pulse emission in the scan pass (the laser distance sensor 7 is configured to emit laser light for detection (light for detection) at every particular angle (e.g., at every 0.5 degrees) in a particular angular search range. The laser distance sensor 7 is configured to measure the time until the light returns after being reflected by an object so as to detect a distance to each of target points on the object and an angle of measurement. [0029] See also fig. 2a, fig. 7, and fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Grundl by implementing the laser light scan taught by Kouno. One of ordinary skill in the art would have been motivated to make this modification in order to accurately monitor distance between obstacles/ moving parts and make corrections to vehicle control (see [0032] of Kouno).
Regarding claim 3, Grundl teaches on the apparatus as claimed and detailed above with respect to claim 2.
Grundl does not teach the sensor emits light within a predetermined vertical angular range towards the front of the paving machine, wherein such predetermined vertical angular range is about 6° to about 32°. However, Kouno teaches on a robot system including a distance direction sensor, comprising,
wherein the sensor emits light within a predetermined vertical angular range towards the front of the paving machine, wherein such predetermined vertical angular range is about 6° to about 32° (As shown in FIG. 8, the laser distance sensor 7 is configured to emit laser light for detection (light for detection) at every particular angle (e.g., at every 0.5 degrees) in a particular angular search range. [0029] Examiner notes the combination of Grundl and Kouno discloses the claimed invention except for that the range of angles is a vertical range.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to orient the sensor to detect light pulses at angles in the vertical plane in order to increase the potential range of a distance sensor, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.).
Kuono discloses the claimed invention except for the vertical angular range is about 6 to 32 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the range of 6 to 32 degrees in order to limit the sensor scanning range and reduce required processing power, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 4, Grundl teaches on the apparatus as claimed and detailed above with respect to claim 2.
Grundl does not teach the sensor emits light within a predetermined horizontal angular range towards the front of the paving machine, wherein such predetermined horizontal angular range is about 48° to about 95°. However, Kouno teaches on a robot system including a distance direction sensor, comprising,
wherein the sensor emits light within a predetermined horizontal angular range towards the front of the paving machine (As shown in FIG. 8, the laser distance sensor 7 is configured to emit laser light for detection (light for detection) at every particular angle (e.g., at every 0.5 degrees) in a particular angular search range. [0029]).
Kuono teaches the claimed invention except for the horizontal angular range is about 48 to 95 degrees. It would have been obvious to one having ordinary skill in the art at the time the invention was made to the set a range of 48 to 95 degrees in order to limit the sensor scanning range and reduce required processing power, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 7, Grundl teaches,
The apparatus of claim 1 
wherein the controller is adapted to send signals to the propulsion control mechanism and the braking control mechanism of the material transfer vehicle to control the speed and braking of the material transfer vehicle (If the target value for the travelling speed of the rear road-surface finisher D2 should have the effect that the speed of said rear road-surface finisher is, permanently or only temporarily, too high or too low, the distance sensor F2 will become active, the correction signals of said distance sensor F2 being taken into account in the speed correcting device 3 so as to keep the distance Y constant. The distance sensor F2 is, for example, an angle encoder (explained on the basis of FIG. 6). For guiding both road-surface finishers D1, D2 along the reference travelling line R, distance sensors F1 and F3 are used, which transmit correction signals to the respective automatic steering system L. [Col.4 Ln. 36-48]).
Regarding claim 9, Grundl teaches,
The apparatus of claim 1 wherein:
(a) the material transfer vehicle includes a paver-loading conveyor (The pavement-vehicle convoy Z according to FIG. 3 differs from the above-mentioned pavement-vehicle convoys with regard to a charger B which travels ahead of the front road-surface surface finisher D1 in spaced relationship therewith and which is implemented e.g. as a dual charger supplying via conveyors 5, 6, which are outlined by a dot-and-dash line, the front road-surface finisher D1 as well as the rear road-surface finisher D2 with road-surface material (of the same kind or of different kinds). [Col. 5 Ln. 27-32]); 
Grundl discloses the claimed invention except for that the sensor is specifically located below the paver-loading conveyor. However, Grundl does teach a distance sensor F2 used to measure a distance y between two paving machines and use that measurement to control/ coordinate the speed of the two machines [Col. 4 Ln. 1-22], see also fig. 6, F2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate a distance sensor to under the paver-loading conveyor in order to provide an unobstructed line-of-sight of the paving vehicle to ensure desired separation distances are maintained to ensure a homogeneous pavement with a greater quality (see Grundl [Col. 2 Ln. 6-8]), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 10, Grundl teaches the apparatus as claimed and detailed above with respect to claim 9.
Grundl discloses the claimed invention except for that the sensor is specifically located below the paver-loading conveyor. However, Grundl does teach a distance sensor F2 used to measure a distance y between two paving machines and use that measurement to control/ coordinate the speed of the two machines [Col. 4 Ln. 1-22], see also fig. 6, F2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to relocate a distance sensor to under the paver-loading conveyor in order to provide an unobstructed line-of-sight of the paving vehicle to ensure desired separation distances are maintained to ensure a homogeneous pavement with a greater quality (see Grundl [Col. 2 Ln. 6-8]), since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
 Regarding claim 11, Grundl teaches the apparatus as claimed and detailed above with respect to claim 1.
Grundl does not teach a sensor adapted to (a) direct light pulse emissions towards the front of the paving machine and to receive reflected light pulses at a rate of 20-50 pulses per second; (b) measure the time taken for the transmitted light pulses to be reflected off of the paving machine and to return to the sensor. However, Kouno teaches on a robot system including a distance direction sensor, comprising,
wherein the sensor is adapted to:
(a) direct light pulse emissions towards the front of the paving machine and to receive reflected light pulses at a rate of 20-50 pulses per second (the laser distance sensor 7 is configured to emit laser light for detection (light for detection) at every particular angle (e.g., at every 0.5 degrees) in a particular angular search range. The laser distance sensor 7 is configured to measure the time until the light returns after being reflected by an object so as to detect a distance to each of target points on the object and an angle of measurement. [0029] See also fig. 2a, fig. 7, and fig. 8); 
 (b) measure the time taken for the transmitted light pulses to be reflected off of the paving machine and to return to the sensor (The laser distance sensor 7 is configured to measure the time until the light returns after being reflected by an object so as to detect a distance to each of target points on the object and an angle of measurement. [0029]).
Examiner notes that Grundl in combination with Kouno discloses the claimed invention except for the receiving rate of 20-50 pulses a minutes. It would have been obvious to one having ordinary skill in the art at the time the invention was made to receive the reflected light at a rate of 20-50 pulses a minute in order to collect as many reflected pulses as possible at the desired detection rate, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Grundl by implementing the laser light scan taught by Kouno. One of ordinary skill in the art would have been motivated to make this modification in order to accurately monitor distance between obstacles/ moving parts and make corrections to vehicle control (see [0032] of Kouno).
Regarding claim 12, Grundl teaches the apparatus as claimed and detailed above with respect to claim 11.
Grundl does not teach the controller uses the measurement of time taken for the emitted light to return to the sensor to determine the distance from the sensor to the front end of the paving machine sensor. However, Kouno teaches on a robot system including a distance direction sensor, comprising,
wherein the controller uses the measurement of time taken for the emitted light to return to the sensor to determine the distance from the sensor to the front end of the paving machine sensor (The laser distance sensor 7 is configured to measure the time until the light returns after being reflected by an object so as to detect a distance to each of target points on the object and an angle of measurement. [0029]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grundl (US 5921708 A) in view of Kouno (US 20100152944 A1) in further view of Graham (US 6388580 B1).
Regarding claim 5, Grundl teaches the apparatus as claimed and detailed above with respect to claim 1.
Grundl does not teach (a) the controller is adapted to determine a predetermined baseline distance of the material transfer vehicle from the paving machine; (b) which includes a status light assembly including a status light on the material transfer vehicle, said status light assembly being operatively connected to the controller; (c) wherein the controller is adapted to illuminate the status light if the material transfer vehicle is not at the predetermined baseline distance from the paving machine. However, Graham teaches on a distance measuring apparatus, comprising,
(a) wherein the controller is adapted to determine a predetermined baseline distance of the material transfer vehicle from the paving machine (In general, the determination of whether a following distance is safe is completely speed dependent. When in bumper to bumper traffic, the following distance can be minimal. However, as the vehicle speed increases, the following distance must increase accordingly. The safe following distance can easily be calculated from the current vehicle speed through conventional and well known speed-distance calculation techniques to determine a threshold safe following distance. [Col. 2 Ln. 49-57] Examiner interprets the safe following distance as the baseline distance);
(b) which includes a status light assembly including a status light on the material transfer vehicle, said status light assembly being operatively connected to the controller (FIG. 3 illustrates an automobile dashboard 30 within the automobile. A warning unit 31 is located on said dashboard 30. With further reference to FIG. 3, when it is determined that the actual following distance is less than the threshold safe following distance, an initial warning light 33 is illuminated. [Col. 2 Ln. 58-63]);
(c) wherein the controller is adapted to illuminate the status light if the material transfer vehicle is not at the predetermined baseline distance from the paving machine (FIG. 3 illustrates an automobile dashboard 30 within the automobile. A warning unit 31 is located on said dashboard 30. With further reference to FIG. 3, when it is determined that the actual following distance is less than the threshold safe following distance, an initial warning light 33 is illuminated. [Col. 2 Ln. 58-63]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Grundl by implementing safe following distance and warning light taught by Graham. One of ordinary skill in the art would have been motivated to make this modification in order to alert drivers when their vehicle is not at a safe distance from another vehicle (see [Col.2 Ln. 60 to Col. 3 Ln. 20] of Graham).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Grundl (US 5921708 A) in view of Kouno (US 20100152944 A1) in further view of Graham (US 6388580 B1) in further view of Braunberger (US 20140118132 A1).
Regarding claim 6, Grundl teaches the apparatus as claimed and detailed above with respect to claim 1.
Grundl does not teach (a) wherein the controller is adapted to determine a predetermined baseline distance of the material transfer vehicle from the paving machine; (b) which includes a status light assembly including a plurality of status lights on the material transfer vehicle, said status light assembly being operatively connected to the controller; (e) wherein the controller is adapted to illuminate a third status light on the status light assembly when the material transfer vehicle is closer than the predetermined baseline distance from the paving machine; (g) wherein the controller is adapted to illuminate a fifth status light on the status light assembly when the material transfer vehicle is farther than the predetermined baseline distance away from the paving machine. However, Graham teaches on a distance measuring apparatus, comprising,
(a) wherein the controller is adapted to determine a predetermined baseline distance of the material transfer vehicle from the paving machine (In general, the determination of whether a following distance is safe is completely speed dependent. When in bumper to bumper traffic, the following distance can be minimal. However, as the vehicle speed increases, the following distance must increase accordingly. The safe following distance can easily be calculated from the current vehicle speed through conventional and well known speed-distance calculation techniques to determine a threshold safe following distance. [Col. 2 Ln. 49-57] Examiner interprets the safe following distance as the baseline distance);
(b) which includes a status light assembly including a plurality of status lights on the material transfer vehicle, said status light assembly being operatively connected to the controller (FIG. 3 illustrates an automobile dashboard 30 within the automobile. A warning unit 31 is located on said dashboard 30. With further reference to FIG. 3, when it is determined that the actual following distance is less than the threshold safe following distance, an initial warning light 33 is illuminated. When the actual following distance, as determined by the sensor unit 14 is greatly less than the safe following distance, a severe warning light 35 is illuminated… To further aid in achieving the driver's attention, the severe warning light 35 should produce a much higher intensity illumination than the initial warning light 33. [Col. 2 Ln. 58- Col. 3 Ln. 12]);
 (e) wherein the controller is adapted to illuminate a third status light on the status light assembly when the material transfer vehicle is closer than the predetermined baseline distance from the paving machine (When the actual following distance, as determined by the sensor unit 14 is greatly less than the safe following distance, a severe warning light 35 is illuminated, along with an alert buzzer and vibration device which is located proximally to the driver. Often when the driver is following at an extremely short following distance, it is because the driver is temporarily distracted, drowsy, or has actually fallen asleep. Thus, the alert buzzer and vibration device can summon the driver's attention to the dangerous condition. To further aid in achieving the driver's attention, the severe warning light 35 should produce a much higher intensity illumination than the initial warning light 33. [Col. 3 Ln. 1-12]);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Grundl by implementing safe following distance and warning light taught by Graham. One of ordinary skill in the art would have been motivated to make this modification in order to alert drivers when their vehicle is not at a safe distance from another vehicle (see [Col.2 Ln. 60 to Col. 3 Ln. 20] of Graham).
Grundl does not teach (c) wherein the controller is adapted to illuminate a first status light on the status light assembly when the material transfer vehicle is within a preselected window that includes the predetermined baseline distance from the paving machine; (d) wherein the controller is adapted to illuminate a second status light on the status light assembly when the material transfer vehicle is in the preselected window but drifting towards the paving machine; (f) wherein the controller is adapted to illuminate a fourth status light on the status light assembly when the material transfer vehicle is within the preselected window, but drifting away from the paving machine. However, Braunberger teaches on a system for sensing motion of a vehicle, comprising,
(c) wherein the controller is adapted to illuminate a first status light on the status light assembly when the material transfer vehicle is within a preselected window that includes the predetermined baseline distance from the paving machine (The combination of Grundl and Braunberger does not explicitly disclose a status light for indicating the vehicle is within a preselected window including the predetermined baseline distance; however, Braunberger would know when the vehicle is within the desired safe range and does provide visual alerts, see [0100]-[0102]; Braunberger further discloses various warning lights that emit light based on vehicle speed, see [0112]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Grundl by implementing safe following distance and warning light taught by Bruanberger. One of ordinary skill in the art would have been motivated to make this modification in order to alert drivers when their vehicle is not at a safe distance from another vehicle (see [0102] of Braunberger); 
(d) wherein the controller is adapted to illuminate a second status light on the status light assembly when the material transfer vehicle is in the preselected window but drifting towards the paving machine (In some embodiments the control device 340 only activates an alerting device if the vehicle is throttled down but not braking. In some embodiments, the control device 340 activates the alerting device only if the absolute longitudinal deceleration is non-zero. In one embodiment, the communication system further comprises an alerting device activation circuit 350, wherein the control device 340 is coupled to and sends signals to the alerting device activation circuit 350, which activates an alerting device based on a signal from the control device 340. [0062] Examiner interprets activating the alert, which is occurring due to an unsafe following distance as seen in [0101]-[0102], when the vehicle is throttled down but not braking as occurring at the edge of an acceptable distance boundary when a vehicle has not yet taken action to correct a distance between itself and another vehicle. This would effectively be the same as creating a signal/ activating a status light when a vehicle is drifting towards the edge of a distance boundary); 
(f) wherein the controller is adapted to illuminate a fourth status light on the status light assembly when the material transfer vehicle is within the preselected window, but drifting away from the paving machine (In some embodiments the control device 340 only activates an alerting device if the vehicle is throttled down but not braking. In some embodiments, the control device 340 activates the alerting device only if the absolute longitudinal deceleration is non-zero. In one embodiment, the communication system further comprises an alerting device activation circuit 350, wherein the control device 340 is coupled to and sends signals to the alerting device activation circuit 350, which activates an alerting device based on a signal from the control device 340. [0062] Examiner interprets activating the alert, which is occurring due to an unsafe following distance as seen in [0101]-[0102], when the vehicle is throttled down but not braking as occurring at the edge of an acceptable distance boundary when a vehicle has not yet taken action to correct a distance between itself and another vehicle. This would effectively be the same as creating a signal/ activating a status light when a vehicle is drifting towards the edge of a distance boundary. Examiner further notes that while Braunberger is not explicitly drifting further away, it would be obvious to one of ordinary skill in the art to light a status light a vehicle condition exceeds any form of threshold boundary)…
(g) wherein the controller is adapted to illuminate a fifth status light on the status light assembly when the material transfer vehicle is farther than the predetermined baseline distance away from the paving machine (In further embodiments, the response device generates an alert indicating an excessive closure rate of the following vehicle with respect to the leading vehicle. In some embodiments, the response device generates an alert indicating that the following vehicle is traveling too close to the lead vehicle based on its current speed. Alternatively, the response device generates an alert indicating that the following vehicle is traveling too far from the lead vehicle based on its current speed. In further embodiments, the response device generates an alert announcing, "SLOWING TRAFFIC AHEAD . . . SLOWING TRAFFIC AHEAD, or . . . STOPPED TRAFFIC AHEAD . . . STOPPED TRAFFIC AHEAD." As described above, in some embodiments, the response device generates a visual alert which appears on a screen. [0101] Examiner interprets a visual alert as a status light).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Braunberger by implementing status lights to alert operators of safe following distance or any other condition as taught by Braunberger. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the delay and risk of collision by alerting drivers/ operators of an unsafe distance between vehicles/ machines as quickly as possible (see [0007] of Braunberger).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Grundl (US 5921708 A) in view of Kouno (US 20100152944 A1) in further view of Kindberg (US 20170015291 A1).
Regarding claim 8, Grundl teaches the apparatus as claimed and detailed above with respect to claim 7.
Grundl does not teach wherein the controller is adapted to cause the braking control mechanism to bring the material transfer vehicle to a halt if the sensor is unable to locate the front end of the paving machine. However, Kindberg teaches on a safety brake device for an autonomous vehicle, comprising,
wherein the controller is adapted to cause the braking control mechanism to bring the material transfer vehicle to a halt if the sensor is unable to locate the front end of the paving machine (An autonomous vehicle 4, as described above, is able to safely bring itself to a halt in case of a fault rendering the control systems thereof unable to perform autonomous driving, in particular due to loss of at least one of electrical power and signaling of the autonomous vehicle 4. [0070] Examiner interprets not being able to find the paving machine as a loss of signal, the signal being the reflected light pulses; Kinderberg teaches bringing a vehicle to a halt when there is a fault that results in a loss of signaling).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Grundl by implementing the vehicle stop when there is a fault taught by Kinderberg. One of ordinary skill in the art would have been motivated to make this modification in order to stop a vehicle if a fault leaves one or more systems inoperable leaving the vehicle controls without enough information to safely drive/ operate (see [0004] of Kinderberg).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grundl (US 5921708 A) in view of Kouno (US 20100152944 A1) in further view of Schwarz (US 20140268098 A1).
Regarding claim 13, Grundl teaches,
A method for maintaining a predetermined baseline distance between a material transfer vehicle and the front end of a paving machine that is operated by a driver/operator and is being supplied with asphalt paving material by the material transfer vehicle vehicle (If a charger is additionally used, a constant distance is maintained between the road-surface finisher and the charger by means of remote control so as to guarantee that the road-surface finisher has permanently supplied thereto road-surface material in an appropriate manner and so as to avoid disturbances in the process of applying said road-surface material. [Col. 2 Ln. 66- Col. 3 Ln. 5), said method comprising:
(a) providing a controller on the material transfer vehicle (Each road-surface finisher D1, D2 comprises a driver's cabin 1 including an operation control device 2, which has integrated therein e.g. an automatic steering system L [Col. 4 Ln. 4-6]), said controller:
 (ii) being operatively connected to a propulsion control mechanism for controlling the speed of the material transfer vehicle (At least in the case of the operation control device 2 of the rear road-surface finisher D2, a speed correcting device 3 is provided, which is operationally connected to a distance sensor F2 monitoring the distance Y and generating in response to variations of this distance positive or negative correction signals for the speed correcting device 3 among other components [Col. 4 Ln. 7-15]) and a braking control mechanism for controlling the braking of the material transfer vehicle (At least in the case of the operation control device 2 of the rear road-surface finisher D2, a speed correcting device 3 is provided, which is operationally connected to a distance sensor F2 monitoring the distance Y and generating in response to variations of this distance positive or negative correction signals for the speed correcting device 3 among other components [Col. 4 Ln. 7-15] Grundl does not teach that the negative speed control involves braking; however, Examiner takes official notice that it is well known to one of ordinary skill in the art to use a brake system in order quickly reduce vehicle speed. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the speed reduction of Grundl with mechanical brakes in order to efficiently reduce vehicle speed);
(b) providing a sensor on the material transfer vehicle (The distance sensor F2, which monitors the distance between the front end of the rear road-surface finisher D2 [Col. 5 Ln. 19-21]), said sensor being:
(i) operatively connected to the controller (The distance sensor F2… is connected via a signal line 21 e.g. to a travelling-speed control unit R' in the operation control device 2 of the front road-surface finisher D1 used as a command unit in the present case [Col. 5 Ln. 19-26]);
(ii) located and adapted to execute non-contact sensor scan passes across the front end of the paving machine to determine the distance from the sensor to the paving machine (According to FIG. 6, the distance sensors F1, F2, F3 are angle encoders [Col. 5 Ln. 3-4]… Alternatively, also linear stroke decoders or ultrasonic, radar or laser sensors could be used as distance sensors [Col. 5 Ln. 14-16]… The distance sensor F2, which monitors the distance between the front end of the rear road-surface finisher D2 and the rear of the a road-surface applying screed E of the front road-surface finisher D1 [Col. 5 Ln. 19-21] Examiner interprets ultrasonic, laser, and radar sensors as capable of a “non-contact scan”)…
(iii) adapted to communicate to the controller distance information from the sensor to the front end of the paving machine (The distance sensor F2, which monitors the distance between the front end of the rear road-surface finisher D2 and the rear of the a road-surface applying screed E of the front road-surface finisher D1, is connected via a signal line 21 e.g. to a travelling-speed control unit R' in the operation control device 2 of the front road-surface finisher D1 used as a command unit in the present case [Col. 5 Ln. 19-26]);
(c) positioning the material transfer vehicle at the predetermined baseline distance from the front end of the paving machine (The pavement-vehicle convoy Z for applying a two-layered cover layer of bituminous or concrete road-surface material (FIG. 1, 5 and 6) consists of at least two road-surface finishers D1 and D2 travelling along a reference travelling line R at a predetermined distance Y from each other. [Col. 3 Ln. 66- Col. 4 Ln. 4]);
(e) storing the distances measured by the sensor in executing the light scans… as baseline points that are indicative of a predetermined baseline distance of the material transfer vehicle from the paving machine (If the target value for the travelling speed of the rear road-surface finisher D2 should have the effect that the speed of said rear road-surface finisher is, permanently or only temporarily, too high or too low, the distance sensor F2 will become active, the correction signals of said distance sensor F2 being taken into account in the speed correcting device 3 so as to keep the distance Y constant. [Col. 4 Ln. 36-42] Examiner notes that if the distance is to be kept constant, it is recorded by the system);
 (f) operating the paving machine to begin paving operations (The pavement-vehicle convoy Z according to FIG. 1, 5, 6 is steered from the driver's cabin 1 of the front road-surface finisher D1 which serves as command unit (in FIG. 1 underlined). [Col. 4 Ln. 23-26]);
(g) activating the sensor to execute a plurality of non-contact sensor scans across the front end of the paving machine during operation of the paving machine to determine the distance from the sensor to the front end of the paving machine (According to FIG. 6, the distance sensors F1, F2, F3 are angle encoders [Col. 5 Ln. 3-4]… Alternatively, also linear stroke decoders or ultrasonic, radar or laser sensors could be used as distance sensors [Col. 5 Ln. 14-16]… The distance sensor F2, which monitors the distance between the front end of the rear road-surface finisher D2 and the rear of the a road-surface applying screed E of the front road-surface finisher D1 [Col. 5 Ln. 19-21] Examiner interprets ultrasonic, laser, and radar sensors as capable of a “non-contact scan”);
(h) transmitting the distance information obtained by the non-contact sensor scans during operation of the paving machine to the controller (For guiding both road-surface finishers D1, D2 along the reference travelling line R, distance sensors F1 and F3 are used, which transmit correction signals to the respective automatic steering system L. [Col. 4 Ln. 45-48]);
(i) causing the controller to compare the distance information obtained by the plurality of non-contact sensor scans during operation of the paving machine with the baseline points stored in the controller's memory (If the target value for the travelling speed of the rear road-surface finisher D2 should have the effect that the speed of said rear road-surface finisher is, permanently or only temporarily, too high or too low, the distance sensor F2 will become active, the correction signals of said distance sensor F2 being taken into account in the speed correcting device 3 so as to keep the distance Y constant. [Col. 3 Ln. 35-42] Examiner notes that it is not mentioned that the distance Y is stored in memory, but it is known/ remembered regardless);
(j) causing the controller to transmit signals to the propulsion control mechanism for the material transfer vehicle and the braking control mechanism for the material transfer vehicle in order to cause these mechanisms to maintain the predetermined baseline distance with respect to the paving machine (At least in the case of the operation control device 2 of the rear road-surface finisher D2, a speed correcting device 3 is provided, which is operationally connected to a distance sensor F2 monitoring the distance Y and generating in response to variations of this distance positive or negative correction signals for the speed correcting device 3 among other components [Col. 4 Ln. 7-15]).
Grundl does not teach on a memory and a sensor… adapted to execute a plurality of non-contact sensor scan passes… to determine the distance… with each sensor scan pass employing a plurality of discrete light pulse emissions. However, Kouno teaches on a robot system including a distance direction sensor, comprising,
The controller… including a controller's memory (The drive controller 3 has functional blocks, as shown in FIG. 9, which are a progress direction determining unit (progress direction determining means) 31, an image guidance unit (image guidance means) and a memory unit (map data memory means, instruction image memory means) 33. [0050]);
A sensor… adapted to execute a plurality of non-contact sensor scan passes… to determine the distance… with each sensor scan pass employing a plurality of discrete light pulse emissions (the laser distance sensor 7 is configured to emit laser light for detection (light for detection) at every particular angle (e.g., at every 0.5 degrees) in a particular angular search range. The laser distance sensor 7 is configured to measure the time until the light returns after being reflected by an object so as to detect a distance to each of target points on the object and an angle of measurement. [0029])…
storing the distances measured by the sensor in executing the light scans at a plurality of different angular locations in the controller's memory… (the laser distance sensor 7 is configured to emit laser light for detection (light for detection) at every particular angle (e.g., at every 0.5 degrees) in a particular angular search range [0029]… The progress direction determining unit 31 compares the position and the distance of the landmark 20 with the map data (the shape of the landmark) stored in the memory unit 33 [0063])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Grundl by implementing the laser light scan taught by Kouno. One of ordinary skill in the art would have been motivated to make this modification in order to accurately monitor distance between obstacles/ moving parts and make corrections to vehicle control (see [0032] of Kouno).
Grundl does not teach (d) activating the sensor to calibrate the system by emitting light scans at a plurality of different angular locations across the front end of the paving machine. However, Schwarz teaches on a Lidar Scanner, comprising,
(d) activating the sensor to calibrate the system by emitting light scans at a plurality of different angular locations across the front end of the paving machine (The data output by the TDC 78 can be indicative of a distance between the sensor 2 and the object 6. For example, the pulses 20, 22, 24, 26 can travel at a known speed (e.g., the speed of light). Thus, the time the pulse takes to reach the object and be reflected back (e.g., the time taken by the output pulse 20 and the object reflected pulse 22) can be proportional to the distance between the sensor 2 and the object 6. The time the calibration pulse 24 is received can provide approximate reference start time for the output pulse 20, less a fixed time offset of at least the length of the fiber cable delay loop 38 divided by the speed of light in the fiber cable delay loop. In some embodiments, this time can be more reliable than a time when the fiber laser 30 is commanded to emit a pulse (which can also be recorded in some embodiments). The sensor 2 (e.g., the processor 70) can be further calibrated to account for any offset between the distance implied from the time of the calibration pulse 24 (as compared with the time of the object reflected pulse 22) and a true distance to the object 6. Similar operations can use the time of the window reflected pulse 26 to calibrate the sensor 2, which should be received at a consistent time after the calibration pulse 24. [0054]);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Grundl by implementing the scanner calibration taught by Schwarz. One of ordinary skill in the art would have been motivated to make this modification in order to ensure a distance sensor is accurate with regard to the true distance it is measuring (see [0054] of Schwarz).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Grundl (US 5921708 A) in view of Kouno (US 20100152944 A1) in further view of Schwarz (US 20140268098 A1) in further view of Graham (US 6388580 B1).
Regarding claim 14, Grundl teaches the method as claimed and detailed above with respect to claim 13.
Grundl does not teach the method (a) which includes providing a status light assembly including a status light on the material transfer vehicle, said status light assembly being operatively connected to the controller; (b) operating the controller to illuminate the status light if the material transfer vehicle is not at the predetermined baseline distance from the paving machine. However, Graham teaches on a distance measuring apparatus, comprising,
 (a) which includes providing a status light assembly including a status light on the material transfer vehicle, said status light assembly being operatively connected to the controller (FIG. 3 illustrates an automobile dashboard 30 within the automobile. A warning unit 31 is located on said dashboard 30. With further reference to FIG. 3, when it is determined that the actual following distance is less than the threshold safe following distance, an initial warning light 33 is illuminated. [Col. 2 Ln. 58-63]); 
(b) operating the controller to illuminate the status light if the material transfer vehicle is not at the predetermined baseline distance from the paving machine (FIG. 3 illustrates an automobile dashboard 30 within the automobile. A warning unit 31 is located on said dashboard 30. With further reference to FIG. 3, when it is determined that the actual following distance is less than the threshold safe following distance, an initial warning light 33 is illuminated. [Col. 2 Ln. 58-63]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Grundl by implementing safe following distance and warning light taught by Graham. One of ordinary skill in the art would have been motivated to make this modification in order to alert drivers when their vehicle is not at a safe distance from another vehicle (see [Col.2 Ln. 60 to Col. 3 Ln. 20] of Graham).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Grundl (US 5921708 A) in view of Kouno (US 20100152944 A1) in further view of Schwarz (US 20140268098 A1) in further view of Graham (US 6388580 B1) in further view of Braunberger (US 20140118132 A1).
Regarding claim 15, Grundl teaches the method as claimed and detailed above with respect to claim 13.
Grundl does not teach the method (a) which includes providing a status light assembly including a plurality of status lights on the material transfer vehicle, said status light assembly being operatively connected to the controller; (d) operating the controller to illuminate a third status light on the status light assembly when the material transfer vehicle is closer than the predetermined baseline distance from the paving machine; (f) operating the controller to illuminate a fifth status light on the status light assembly when the material transfer vehicle is farther away from the predetermined baseline distance from the paving machine. However, Graham (US 6388580 B1) teaches on a distance measuring apparatus, comprising,
(a) which includes providing a status light assembly including a plurality of status lights on the material transfer vehicle, said status light assembly being operatively connected to the controller (FIG. 3 illustrates an automobile dashboard 30 within the automobile. A warning unit 31 is located on said dashboard 30. With further reference to FIG. 3, when it is determined that the actual following distance is less than the threshold safe following distance, an initial warning light 33 is illuminated. When the actual following distance, as determined by the sensor unit 14 is greatly less than the safe following distance, a severe warning light 35 is illuminated… To further aid in achieving the driver's attention, the severe warning light 35 should produce a much higher intensity illumination than the initial warning light 33. [Col. 2 Ln. 58- Col. 3 Ln. 12]);
 (d) operating the controller to illuminate a third status light on the status light assembly when the material transfer vehicle is closer than the predetermined baseline distance from the paving machine (When the actual following distance, as determined by the sensor unit 14 is greatly less than the safe following distance, a severe warning light 35 is illuminated, along with an alert buzzer and vibration device which is located proximally to the driver. Often when the driver is following at an extremely short following distance, it is because the driver is temporarily distracted, drowsy, or has actually fallen asleep. Thus, the alert buzzer and vibration device can summon the driver's attention to the dangerous condition. To further aid in achieving the driver's attention, the severe warning light 35 should produce a much higher intensity illumination than the initial warning light 33. [Col. 3 Ln. 1-12]);
Grundl does not teach (b) operating the controller to illuminate a first status light on the status light assembly when the material transfer vehicle is within a preselected window that includes the predetermined baseline distance from the paving machine; (c) operating the controller to illuminate a second status light on the status light assembly when the material transfer vehicle is in the preselected window but drifting towards the paving machine; (e) operating the controller to illuminate a fourth status light on the status light assembly when the material transfer vehicle is within the preselected window, but drifting away from the paving machine. However, Braunberger teaches on a system for sensing motion of a vehicle, comprising,
(b) operating the controller to illuminate a first status light on the status light assembly when the material transfer vehicle is within a preselected window that includes the predetermined baseline distance from the paving machine (The combination of Grundl and Braunberger does not explicitly disclose a status light for indicating the vehicle is within a preselected window including the predetermined baseline distance; however, Braunberger would know when the vehicle is within the desired safe range and does provide visual alerts, see [0100]-[0102]; Braunberger further discloses various warning lights that emit light based on vehicle speed, see [0112]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Grundl by implementing safe following distance and warning light taught by Bruanberger. One of ordinary skill in the art would have been motivated to make this modification in order to alert drivers when their vehicle is not at a safe distance from another vehicle (see [0102] of Braunberger);
(c) operating the controller to illuminate a second status light on the status light assembly when the material transfer vehicle is in the preselected window but drifting towards the paving machine (In some embodiments the control device 340 only activates an alerting device if the vehicle is throttled down but not braking. In some embodiments, the control device 340 activates the alerting device only if the absolute longitudinal deceleration is non-zero. In one embodiment, the communication system further comprises an alerting device activation circuit 350, wherein the control device 340 is coupled to and sends signals to the alerting device activation circuit 350, which activates an alerting device based on a signal from the control device 340. [0062] Examiner interprets activating the alert, which is occurring due to an unsafe following distance as seen in [0101]-[0102], when the vehicle is throttled down but not braking as occurring at the edge of an acceptable distance boundary when a vehicle has not yet taken action to correct a distance between itself and another vehicle. This would effectively be the same as creating a signal/ activating a status light when a vehicle is drifting towards the edge of a distance boundary);
(e) operating the controller to illuminate a fourth status light on the status light assembly when the material transfer vehicle is within the preselected window, but drifting away from the paving machine (In some embodiments the control device 340 only activates an alerting device if the vehicle is throttled down but not braking. In some embodiments, the control device 340 activates the alerting device only if the absolute longitudinal deceleration is non-zero. In one embodiment, the communication system further comprises an alerting device activation circuit 350, wherein the control device 340 is coupled to and sends signals to the alerting device activation circuit 350, which activates an alerting device based on a signal from the control device 340. [0062] Examiner interprets activating the alert, which is occurring due to an unsafe following distance as seen in [0101]-[0102], when the vehicle is throttled down but not braking as occurring at the edge of an acceptable distance boundary when a vehicle has not yet taken action to correct a distance between itself and another vehicle. This would effectively be the same as creating a signal/ activating a status light when a vehicle is drifting towards the edge of a distance boundary. Examiner further notes that while Braunberger is not explicitly drifting further away, it would be obvious to one of ordinary skill in the art to light a status light a vehicle condition exceeds any form of threshold boundary);
(f) operating the controller to illuminate a fifth status light on the status light assembly when the material transfer vehicle is farther away from the predetermined baseline distance from the paving machine (In further embodiments, the response device generates an alert indicating an excessive closure rate of the following vehicle with respect to the leading vehicle. In some embodiments, the response device generates an alert indicating that the following vehicle is traveling too close to the lead vehicle based on its current speed. Alternatively, the response device generates an alert indicating that the following vehicle is traveling too far from the lead vehicle based on its current speed. In further embodiments, the response device generates an alert announcing, "SLOWING TRAFFIC AHEAD . . . SLOWING TRAFFIC AHEAD, or . . . STOPPED TRAFFIC AHEAD . . . STOPPED TRAFFIC AHEAD." As described above, in some embodiments, the response device generates a visual alert which appears on a screen. [0101] Examiner interprets a visual alert as a status light).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Braunberger by implementing status lights to alert operators of safe following distance or any other condition as taught by Braunberger. One of ordinary skill in the art would have been motivated to make this modification in order to minimize the delay and risk of collision by alerting drivers/ operators of an unsafe distance between vehicles/ machines as quickly as possible (see [0007] of Braunberger).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grundl (US 5921708 A) in view of Kouno (US 20100152944 A1) in further view of Schwarz (US 20140268098 A1) in further view of Graham (US 6388580 B1) in further view of Kindberg (US 20170015291 A1).
Regarding claim 16, the method as claimed and detailed above with respect to claim 13.
Grundl does not teach wherein the controller is adapted to cause the braking control mechanism to bring the material transfer vehicle to a halt if the sensor is unable to locate the front end of the paving machine. However, Kindberg teaches on a safety brake device for an autonomous vehicle, comprising,
wherein the controller is adapted to cause the braking control mechanism to bring the material transfer vehicle to a halt if the sensor is unable to locate the front end of the paving machine (An autonomous vehicle 4, as described above, is able to safely bring itself to a halt in case of a fault rendering the control systems thereof unable to perform autonomous driving, in particular due to loss of at least one of electrical power and signaling of the autonomous vehicle 4. [0070] Examiner interprets not being able to find the paving machine as a loss of signal, the signal being the reflected light pulses; Kinderberg teaches bringing a vehicle to a halt when there is a fault that results in a loss of signaling).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the system taught by Grundl by implementing the laser light scan taught by Kinderberg. One of ordinary skill in the art would have been motivated to make this modification in order to stop a vehicle if a fault leaves one or more systems inoperable leaving the vehicle controls without enough information to safely drive/ operate (see [0004] of Kinderberg).
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tolstedt (US 20100063663 A1) teaches on the illustrative embodiments provide a method and apparatus for controlling movement of a vehicle. Movement of an operator located at a side of the vehicle is identified with a plurality of sensors located in the vehicle and the vehicle is moved in a path that maintains the operator at the side of the vehicle while the operator is moving.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E. HEINS/Examiner, Art Unit 3666                                                                                                                                                                                                        
/MARC BURGESS/Supervisory Patent Examiner, Art Unit 3666